DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/21/2022 has been entered. Claims 1-20 and 22-25 remain pending in the application. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 5, “MT” should read –MR--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 15-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin et al (US 6246896), hereinafter, Dumoulin, in view of Soper et al (US 20200046431), hereinafter, Soper, and Dumoulin et al (US 20060074296), hereinafter, Dumoulin 296.
Regarding claim 1, Dumoulin teaches a method (Fig. 4) performed by a magnetic resonance (MR) apparatus (seen in Fig. 1) for controlling a generation of an imaging sequence (“acquire image data”, 274, Fig. 4. “Image data is acquired using the prescribed imaging pulse sequence as indicated at process block 274.” Col. 7, l. 35-46) for imaging a subject (218, fig. 5; “the patient,” Col. 7, l. 2, Fig. 1), the method comprising:
(a) generating an MR tracking sequence (“Referring particularly to FIG. 3, the tracking coil measurement pulse sequence includes a non-selective RF excitation pulse 250 that is applied to the MRI system whole body RF coil.” Col. 6, l. 28-44) for tracking a position of an MR active device (200, Fig. 2; “The position of the tracking coil 200 relative to the gradient iso-center is measured using a position measurement NMR pulse sequence shown in FIG. 3.” Col. 5, l. 64 – Col. 6, l. 14) located in the subject (“A physician standing between magnet rings 140 and 142 has unrestricted access to the region of interest in the patient. Referring particularly to FIG. 2, the ablation device 190 designed for insertion into the patient includes a small tracking coil 200 mounted in its operative end 205. The tracking coil 200 has a plurality of turns, and typically may have from 1 to 20 turns. It may be as small as 1 mm in diameter. The ablation device 190 may, for example, be part of a catheter” Col. 4, l. 63-Col. 5, l. 5), wherein the MR active device is fixed to a catheter during an intervention (“Referring particularly to FIG. 2, the ablation device 190 designed for insertion into the patient includes a small tracking coil 200 mounted in its operative end 205.” Col. 4, l. 63-Col. 5, l. 5) and the catheter with the MT active device is maneuverable to a fixed position (“the present invention includes an ablation device 190 that is guided by the attending physician into a position in which a patient located in the bore of the magnet system 103 may be treated.” Col. 3, l. 53-60. “The physician uses this display to guide the ablation device 190 into the desired position in the patient with its tip in contact with the tissue to be ablated” Col. 7, l. 7-9);
(b) obtaining MR signals detected by the MR active device as a result of the generated tracking sequence (“acquiring NMR tracking data…an acquired NMR signal is input to the transceiver module 150.” Col. 3, l. 56-Col. 4, l. 2; Fig. 1);
(c) processing the obtained MR signals to determine the position of the MR active device (“The position of the tracking coil 200 relative to the gradient iso-center is measured using a position measurement NMR pulse sequence shown in FIG. 3… The three-dimensional position of each tracking coil 200 can be identified from three linearly independent gradient echoes.” Col. 5, l. 64 – Col. 6, l. 14);
e) generating the imaging sequence (“Image data is acquired using the prescribed imaging pulse sequence as indicated at process block 274.” Col. 7, l. 35-46; Fig. 4).
.
Dumoulin does not teach that 
(1) the catheter with the MT active device is maneuverable to a fixed position so that at least a major component of the motion of the catheter with the MR active device is due to a regular, repeatable motion of the subject;
the determined position of the MR active device indicates a particular state of the regular, repeatable subject motion;
(2) (d) determining whether a trigger condition is satisfied by comparing the determined position of the MR active device to a predetermined trigger position; and
(e) generating the imaging sequence if the trigger condition is satisfied, wherein if the trigger condition is not satisfied, the imaging sequence is not generated. 
Note that the method step (e) has a contingent limitation. The Examiner does not need to present evidence of the obviousness of the method step that is not required to be performed under a broadest reasonable interpretation of the claim, i.e., the instance in which the trigger condition is not satisfied such that the condition precedent for the imaging sequence being generated has not been met. See MPEP 2111.04(II).
However, regarding feature (1), Soper discloses systems and methods of continuous registration for image-guided surgery, which is analogous art. Soper teaches the catheter (310) with the device (314, 230)(“tracking system 230” [0043]-[0044]; “the shape sensor 314” [0077]) is maneuverable to a fixed position so that at least a major component of the motion of the catheter with the device is due to a regular, repeatable motion of the subject (800) (seen in Figs. 8A-B. “As shown in FIG. 9, the shape and position of the catheter 310 at t.sub.4 is different from the shape and position of the catheter 310 at the times t.sub.1, t.sub.2, and t.sub.3. This difference is not due to insertion of the catheter 310 deeper into the anatomic passageways 402, but instead may be due to the periodic physiological motion of the lung 400 during respiration by the patient P.” [0077]);
the determined position of the device indicates a particular state (A, B, C, D) of the regular, repeatable subject motion (“As shown in FIG. 8A, the periodic physiological motion signal 800 may be used to bin collected measured points. FIG. 8A illustrates time-based or period-based binning, in which the time at which a particular measured point is obtained indicates the bin to which the point should be assigned…For example, if points are collected from the fiber-optic sensor 314 at a time in between zero and 1/8.sup.th of T, the points may be assigned to bin A…” [0075]. “A shape sensor disposed within the catheter 310 (i.e., the shape sensor 314) measures points during four discrete time portions (at times t.sub.1, t.sub.2, t.sub.3, and t.sub.4) within a period T. The times t.sub.1, t.sub.2, t.sub.3, and t.sub.4 correspond to different bins, like the bins A, B, C, and D… This difference is not due to insertion of the catheter 310 deeper into the anatomic passageways 402, but instead may be due to the periodic physiological motion of the lung 400 during respiration by the patient P.” [0077]. “As illustrated in FIG. 11A, the set of measured points 1100 includes four subsets of measured points including the subset 1102A (represented by solid circles), the subset 1102B (represented by plus signs), the subset 1102C (represented by open circles), and the subset 1102D (represented by x's). The subsets 1102A, 1102B, 1102C, and 1102D may be collectively referred to as subsets 1102. B (represented by plus signs), the subset 1102C (represented by open circles), and the subset 1102D (represented by x's). The subsets 1102A, 1102B, 1102C, and 1102D may be collectively referred to as subsets 1102..” [0081], Fig. 11).

Therefore, based on Soper’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Dumoulin to have the catheter that is maneuverable to a fixed position so that at least a major component of the motion of the catheter is due to a regular, repeatable motion of the subject; and the determined position of  the device indicates a particular state of the regular, repeatable subject motion, as taught by Soper, in order to facilitate creation of accurate visual representation of a human lung (Soper: [0087]).  In the combined invention of Dumoulin and Soper, the catheter is with the MR active device and the device is the MR active device.
Regarding feature (2), Dumoulin modified by Soper further does not teach (d) determining whether a trigger condition is satisfied by comparing the determined position of the MR active device to a predetermined trigger position; and
(e) generating the imaging sequence if the trigger condition is satisfied, wherein if the trigger condition is not satisfied, the imaging sequence is not generated. 
However, Dumoulin 296 discloses a system and method for correcting motion artifacts in imaging, which is analogous art. Dumoulin 296 teaches determining whether a trigger condition (“a device location” is not “beyond the pre-determined threshold” [0018]) is satisfied by comparing the determined position of the MR active device (“device locations” [0018]) to a predetermined trigger position (“comparing the multiple device locations to a pre-determined threshold.” [0018]); and
(e) generating the imaging sequence if the trigger condition is satisfied (“The image acquisition” is triggered when the “device location” is not “beyond the pre-determined threshold” [0018]).
Therefore, based on Dumoulin 296’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Dumoulin and Soper to have the step of determining whether a trigger condition is satisfied by comparing the determined position of the MR active device to a predetermined trigger position; and generating the imaging sequence if the trigger condition is satisfied, as taught by Dumoulin 296, in order to improve MR imaging by acquiring images of selected locations only (Dumoulin 296: [0018]).  
Regarding claim 2, Dumoulin modified by Soper and Dumoulin 296 teaches the method as claimed in claim 1, wherein Dumoulin teaches that the method further comprises repeating the steps (“acquire tracking coil projection” 284; “update tracking coil position” 286; “advance projection pointer” 288; “acquire image data” 274; Fig. 4) if the trigger condition is not satisfied (“session done? N(o)” 282, Fig. 4).
Regarding claim 3, Dumoulin modified by Soper and Dumoulin 296 teaches the method as claimed in claim 2, wherein Dumoulin teaches that the method further comprises repeating the steps (“acquire tracking coil projection” 284; “update tracking coil position” 286; “advance projection pointer” 288; “acquire image data” 274; Fig. 4) if the trigger condition is not satisfied (“session done? N(o)” 282, Fig. 4) until the trigger condition is satisfied (“session done? Y(es)” 282, “Exit” 280; Fig. 4).
Regarding claim 4, Dumoulin modified by Soper and Dumoulin 296 teaches the method as claimed in claim 1.
Dumoulin modified by Soper lacks a clear disclosure for generating the imaging sequence a predetermined time after the trigger condition is determined to be satisfied. 
However, Dumoulin 296 teaches that the generating the imaging sequence comprises generating the imaging sequence a predetermined time (“the cardiac cycle” [0023], Fig. 3) after the trigger condition is determined to be satisfied (“The trigger events may include detection of the R-wave in the cardiac cycle, detection of breathing motion…Once a series of device locations has been measured responsive to a trigger event, these locations are used to adjust scan parameters during corresponding times after a subsequent trigger event 84 during a time period 86 when the image acquisition occurs as shown generally by reference numeral 88" [0023], Fig. 3).
Therefore, based on Dumoulin 296’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Dumoulin and Soper to have the step of the generating the imaging sequence that comprises generating the imaging sequence a predetermined time after the trigger condition is determined to be satisfied, as taught by Dumoulin 296, in order to improve MR imaging by acquiring images during a selected time period (Dumoulin 296: [0023]).  
Regarding claim 5, Dumoulin modified by Soper and Dumoulin 296 teaches the method as claimed in claim 4.
Dumoulin modified by Soper does not teach that the predetermined time is selected such that the imaging sequence is generated during a specified time point. 
However, Dumoulin 296 teaches that the predetermined time is selected such that the imaging sequence is generated during a specified time point (88, [0023], Fig. 3) in a motion cycle of the subject such as a cardiac cycle or a respiratory cycle (“the cardiac cycle” [0023], Fig. 3. “The trigger events may include detection of the R-wave in the cardiac cycle, detection of breathing motion…Once a series of device locations has been measured responsive to a trigger event, these locations are used to adjust scan parameters during corresponding times after a subsequent trigger event 84 during a time period 86 when the image acquisition occurs as shown generally by reference numeral 88" [0023], Fig. 3).
Therefore, based on Dumoulin 296’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Dumoulin and Soper and to have the predetermined time that is selected such that the imaging sequence is generated during a specified time point in a motion cycle of the subject such as a cardiac cycle or a respiratory cycle, as taught by Dumoulin 296, in order to improve MR imaging by acquiring images during a selected time period (Dumoulin 296: [0023]).  
Regarding claim 6, Dumoulin modified by Soper and Dumoulin 296 teaches the method as claimed in claim 5.
Dumoulin modified by Soper does not teach that the specified time point corresponds to a quiescent phase of the motion cycle. 
However, Dumoulin 296 teaches that the specified time point corresponds to a quiescent phase of the motion cycle (88, [0023], Fig. 3).
Therefore, based on Dumoulin 296’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Dumoulin and Soper to have the predetermined time that is selected such that the imaging sequence is generated during a specified time point in a motion cycle of the subject such as a cardiac cycle or a respiratory cycle, as taught by Dumoulin 296, in order to improve MR imaging by acquiring images during a selected time period (Dumoulin 296: [0023]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (See MPEP 2144.05). In the instant case, the claimed range of a quiescent phase overlaps with the range disclosed by Dumoulin 296.
Regarding claim 7, Dumoulin modified by Soper and Dumoulin 296 teaches the method as claimed in claim 1.
Dumoulin modified by Soper does not explicitly teach that the steps (a) to (c) are performed immediately prior to the step (e). 
However, Dumoulin 296 teaches that the steps (a) to (c) (the steps corresponding to period 82 [0023], Fig. 3) are performed immediately prior to the step (e) (88, Fig. 3. “The image acquisition is suspended when a device location from the multiple device locations goes beyond the pre-determined threshold” [0018]. “Once a series of device locations has been measured responsive to a trigger event, these locations are used to adjust scan parameters during corresponding times after a subsequent trigger event 84 during a time period 86 when the image acquisition occurs as shown generally by reference numeral 88. The arrows 90 generally indicate the adjustment of scan parameters using the device locations 80. The arrow 92 generally indicates the movement in time.” [0023], Fig. 3. The imaging (88) occurs in the next cardiac cycle, i.e, immediately after position determination (82), Fig. 3).
Therefore, based on Dumoulin 296’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Dumoulin and Soper to have the steps (a) to (c) that are performed immediately prior to the step (e), as taught by Dumoulin 296, in order to improve MR imaging by acquiring images during a selected time period (Dumoulin 296: [0023]).  
Regarding claim 8, Dumoulin modified by Soper and Dumoulin 296 teaches the method as claimed in claim 7, wherein Dumoulin teaches that the MR image is aligned with the position of the MR active device (“the NMR image of the patient anatomy at the location indicated by the tracking coil.” Col. 4, l. 53-55).
Dumoulin modified by Soper does not explicitly teach using the determined position of the MR active device to correct the position of an MR image obtained from the imaging sequence.
However, Dumoulin 296 teaches using the determined position of the MR active device to correct the position of an MR image obtained from the imaging sequence (“At step 56, the scan parameters used for image acquisition are adjusted using the multiple device locations according to aspects of present technique. At step 58, a dynamically corrected image is acquired using the adjusted scan parameters from step 56 to provide an offset for at least one scan parameter” [0018]. “Scan parameters can include a receiver frequency offset, a transmitter phase offset or a transmitter frequency offset to cause positional shifts in the acquired data in the frequency, phase and slice dimensions respectively. [0023], Fig. 3).
Therefore, based on Dumoulin 296’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Dumoulin and Soper to have the step of using the determined position of the MR active device to correct the position of an MR image obtained from the imaging sequence, as taught by Dumoulin 296, in order to improve MR imaging by acquiring images during a selected time period (Dumoulin 296: [0023]).  
Regarding claim 9, Dumoulin modified by Soper and Dumoulin 296 teaches the method as claimed in claim 7, wherein Dumoulin teaches that the steps (a) to (e) are repeated (“acquire tracking coil projection” 284; “update tracking coil position” 286; “advance projection pointer” 288; “acquire image data” 274; Fig. 4).
Dumoulin modified by Soper does not explicitly teach using the determined position of the MR active device to determine if the position of the MR active device immediately prior to the generation of the imaging sequence corresponds to a quiescent phase of a motion cycle of the subject, wherein the imaging sequence is not generated if it is determined that the position of the MR active device immediately prior to the generation of the imaging sequence does not correspond to the quiescent phase of the motion cycle.
However, Dumoulin 296 teaches using the determined position of the MR active device to determine if the position of the MR active device immediately prior to the generation of the imaging sequence (“Acquire Image” 88, [0023], Fig. 3)  corresponds to a quiescent phase (82, [0023], Fig. 3) of a motion cycle (Dumoulin 296: “the cardiac cycle” [0023], Fig. 3) of the subject (“In FIG. 3, multiple device locations 80 are determined over a selected period, designated generally by reference numeral 82, after a trigger event 78.  The trigger events may include detection of the R-wave in the cardiac cycle” [0023], Fig. 3. The position of the “multiple device locations” 82 determined following the “detection of the R-wave” corresponds to a quiescent phase that follows the R-wave, seen in Fig. 3),
wherein the imaging sequence is not generated if it is determined that the position of the MR active device immediately prior to the generation of the imaging sequence does not correspond to the quiescent phase of the motion cycle (“The image acquisition is suspended when a device location from the multiple device locations goes beyond the pre-determined threshold” [0018], Fig. 3).
Therefore, based on Dumoulin 296’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Dumoulin and Soper to have the step of using the determined position of the MR active device to determine if the position of the MR active device immediately prior to the generation of the imaging sequence corresponds to a quiescent phase of a motion cycle of the subject, wherein the imaging sequence is not generated if it is determined that the position of the MR active device immediately prior to the generation of the imaging sequence does not correspond to the quiescent phase of the motion cycle, as taught by Dumoulin 296, in order to improve MR imaging by acquiring images during a selected time period (Dumoulin 296: [0023]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (See MPEP 2144.05). In the instant case, the claimed range of a quiescent phase overlaps with the range disclosed by Dumoulin 296 (Dumoulin 296: 82, 88, Fig. 3). In the combined invention of Dumoulin and Dumoulin 296, the steps (a) to (e) are repeated if it is determined that the position of the MR active device immediately prior to the generation of the imaging sequence does not correspond to the quiescent phase of the motion cycle.
Regarding claim 10, Dumoulin modified by Soper and Dumoulin 296 teaches the method as claimed in claim 1.
Dumoulin teaches that the imaging sequence is an MR thermometry sequence (“temperature feedback can also be provided by the Magnetic Resonance Scanner through the use of temperature-sensitive imaging pulse sequence.” Col. 4, l. 28-32).
Regarding claim 11, Dumoulin modified by Soper and Dumoulin 296 teaches the method as claimed in claim 1.
Dumoulin teaches that the processing the obtained MR signals to determine the position of the MR active device comprises:
processing the MR signals in a frequency domain (“This gradient recalled echo pulse sequence yields a signal that is essentially a Fourier transform of a projection of the coil location along the readout gradient direction. Assuming that the tracking coil 200 is small, its position S.sub.1 is modeled by: ##EQU1## where .DELTA..omega. is the measurement angular frequency of the gradient echo signal relative to .omega..sub.0 the Larmor frequency… The three-dimensional position of each tracking coil 200 can be identified from three linearly independent gradient echoes” Col. 5, l. 64 – Col. 6, l. 14) so as to identify one or more signal peaks in the MR signals (“The locations of the signal peaks” Col. 7, l.  21-34),
wherein the identified one or more signal peaks in the MR signals correspond to the position of the MR active device in one or more spatial directions (“The locations of the signal peaks L1, L2, L3, L4 in each projection P1, P2, P3, P4 are then combined as follows… to provide the coordinates…of the tracking coil 200” Col. 7, l.  21-34, 272, Fig. 4).
Regarding claim 15, Dumoulin modified by Soper and Dumoulin 296 teaches the method as claimed in claim 1.
Dumoulin teaches that the MR tracking sequence comprises a spatially non-selective or minimally spatially selective excitation pulse (“Referring particularly to FIG. 3, the tracking coil measurement pulse sequence includes a non-selective RF excitation pulse 250 that is applied to 
the MRI system whole body RF coil.” Col. 6, l. 28-44) followed by a magnetic field gradient pulse (“G.sub.x” Col. 6, l. 37-44, Fig. 3) along a first spatial direction (“Three gradient waveforms 256, 257 and 258 are then applied to produce a gradient recalled NMR echo signal…The three gradient waveforms 256, 257 and 258 are applied along the respective G.sub.x, G.sub.y and G.sub.z gradient axes” Col. 6, l. 37-44), and wherein obtaining the MR signals detected by the MR active device as a result of the generated tracking sequence comprises obtaining first MR signals detected as a result of the magnetic field gradient pulse along the first spatial direction (“The switch 155 is controlled during a data acquisition window 252 to receive an NMR tracking signal 254 from the tracking coil 200… applied along the … G.sub.x, … gradient axes, and each includes … a respective readout lobe 264” Col. 6, l. 35-41), wherein the location, in a frequency domain (“where .DELTA..omega. is the measurement angular frequency of the gradient echo signal” Col. 5, l. 64 – Col. 6, l. 14), of the signal peak for the first MR signals (“The locations of the signal peaks” Col. 7, l.  21-34) corresponds to the position of the MR active device in the first spatial direction (“This gradient recalled echo pulse sequence yields a signal that is essentially a Fourier transform of a projection of the coil location along the readout gradient direction… The three-dimensional position of each tracking coil 200 can be identified from three linearly independent gradient echoes” Col. 5, l. 64 – Col. 6, l. 14).
Regarding claim 16, Dumoulin modified by Soper and Dumoulin 296 teaches the method as claimed in claim 15.
Dumoulin teaches that the MR tracking sequence further comprises a second spatially non-selective or minimally spatially selective excitation pulse (“If the session is complete, the system exits at 280, otherwise, the system loops back at decision block 282…Otherwise, the tracking coil measurement pulse sequence of FIG. 3 is performed once to acquire one of the four tracking coil projections P.sub.1 -P.sub.4 as indicated at process block 284.” Col. 7, l. 59-Col. 8, l. 13. “Referring particularly to FIG. 3, the tracking coil measurement pulse sequence includes a non-selective RF excitation pulse 250 that is applied to the MRI system whole body RF coil.” Col. 6, l. 28-44) followed by a magnetic field gradient pulse along a second spatial direction (“G.sub.y” Col. 6, l. 37-44, Fig. 3; “the next projection will be acquired during the next pass… The projections P.sub.1 -P.sub.4 are thus updated one at a time in round-robin order throughout the scan.” Col. 7, l. 59-Col. 8, l. 13) perpendicular to the first spatial direction (“Three gradient waveforms 256, 257 and 258 are then applied to produce a gradient recalled NMR echo signal…The three gradient waveforms 256, 257 and 258 are applied along the respective G.sub.x, G.sub.y and G.sub.z gradient axes” Col. 6, l. 37-44), and wherein obtaining the MR signals detected by the MR active device as a result of the generated tracking sequence further comprises obtaining second MR signals detected as a result of the magnetic field gradient pulse along the second spatial direction (“The switch 155 is controlled during a data acquisition window 252 to receive an NMR tracking signal 254 from the tracking coil 200… applied along the … G.sub.y, … gradient axes, and each includes … a respective readout lobe 265” Col. 6, l. 35-41), wherein the location, in the frequency domain, of the signal peak for the second MR signals (“The locations of the signal peaks” Col. 7, l.  21-34) corresponds to the position of the MR active device in the second spatial direction (“This gradient recalled echo pulse sequence yields a signal that is essentially a Fourier transform of a projection of the coil location along the readout gradient direction… The three-dimensional position of each tracking coil 200 can be identified from three linearly independent gradient echoes” Col. 5, l. 64 – Col. 6, l. 14. “As indicated at process block 288, the projection pointer is then advanced so that the next projection will be acquired during the next pass… The projections P.sub.1 -P.sub.4 are thus updated one at a time in round-robin order throughout the scan.” Col. 7, l. 59-Col. 8, l. 13), and
wherein the MR tracking sequence further comprises a third spatially non-selective or minimally spatially selective excitation pulse (“If the session is complete, the system exits at 280, otherwise, the system loops back at decision block 282…Otherwise, the tracking coil measurement pulse sequence of FIG. 3 is performed once to acquire one of the four tracking coil projections P.sub.1 -P.sub.4 as indicated at process block 284.” Col. 7, l. 59-Col. 8, l. 13; “the tracking coil measurement pulse sequence includes a non-selective RF excitation pulse 250 that is applied to the MRI system whole body RF coil.” Col. 6, l. 28-44, Fig. 3) followed by a magnetic field gradient pulse along a third spatial direction perpendicular to the first spatial direction and second spatial direction (“G.sub.z” Col. 6, l. 37-44, Fig. 3; “the next projection will be acquired during the next pass… The projections P.sub.1 -P.sub.4 are thus updated one at a time in round-robin order throughout the scan.” Col. 7, l. 59-Col. 8, l. 13), and wherein obtaining the MR signals detected by the MR active device as a result of the generated tracking sequence further comprises obtaining third MR signals detected as a result of the magnetic field gradient pulse along the third spatial direction (“The switch 155 is controlled during a data acquisition window 252 to receive an NMR tracking signal 254 from the tracking coil 200… applied along the … G.sub.z, … gradient axes, and each includes … a respective readout lobe 266” Col. 6, l. 35-41. “As indicated at process block 288, the projection pointer is then advanced so that the next projection will be acquired during the next pass… The projections P.sub.1 -P.sub.4 are thus updated one at a time in round-robin order throughout the scan.” Col. 7, l. 59-Col. 8, l. 13), wherein the location, in the frequency domain, of the signal peak for the third MR signals (“The locations of the signal peaks” Col. 7, l.  21-34) corresponds to the position of the MR active device in the third spatial direction (“This gradient recalled echo pulse sequence yields a signal that is essentially a Fourier transform of a projection of the coil location along the readout gradient direction… The three-dimensional position of each tracking coil 200 can be identified from three linearly independent gradient echoes” Col. 5, l. 64 – Col. 6, l. 14).
Regarding claim 17, Dumoulin modified by Soper and Dumoulin 296 teaches the method as claimed in claim 1.
Dumoulin modified by Soper does not explicitly teach determining whether the trigger condition is satisfied that comprises determining whether the determined position of the MR active device corresponds to or exceeds the predetermined trigger position.
However, Dumoulin 296 teaches that the determining whether the trigger condition is satisfied comprises determining whether the determined position of the MR active device corresponds to or exceeds the predetermined trigger position (“The image acquisition is suspended when a device location from the multiple device locations goes beyond the pre-determined threshold” [0018], Fig. 3).
Therefore, based on Dumoulin 296’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Dumoulin and Soper to have the step of the determining whether the trigger condition is satisfied that comprises determining whether the determined position of the MR active device corresponds to or exceeds the predetermined trigger position, as taught by Dumoulin 296, in order to improve MR imaging by acquiring images during a selected time period (Dumoulin 296: [0023]).
Regarding claim 18, Dumoulin modified by Soper and Dumoulin 296 teaches the method as claimed in claim 1.
Dumoulin modified by Soper does not explicitly teach that the imaging sequence is for imaging a cardiac region of the subject, and that the step (a) comprises generating the MR tracking sequence for tracking the position of the MR active device located in the cardiac region of the subject.
However, Dumoulin 296 teaches that the imaging sequence is for imaging a cardiac region of the subject (“the R-wave in the cardiac cycle…the image acquisition occurs as shown generally by reference numeral 88" [0023], Fig. 3), and wherein the step (a) comprises generating the MR tracking sequence for tracking the position of the MR active device located in the cardiac region of the subject (“The trigger events may include detection of the R-wave in the cardiac cycle…Once a series of device locations has been measured responsive to a trigger event, these locations are used to adjust scan parameters during corresponding times after a subsequent trigger event 84 during a time period 86 when the image acquisition occurs as shown generally by reference numeral 88" [0023], Fig. 3).
Therefore, based on Dumoulin 296’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Dumoulin and Soper to have the imaging sequence that is for imaging a cardiac region of the subject, and the step (a) that comprises generating the MR tracking sequence for tracking the position of the MR active device located in the cardiac region of the subject, as taught by Dumoulin 296, in order to improve cardiac imaging by acquiring images during a selected time period (Dumoulin 296: [0023]).
Regarding claim 19, Dumoulin modified by Soper and Dumoulin 296 teaches the method as claimed in claim 1.
Dumoulin modified by Soper does not explicitly teach that the imaging sequence is for imaging an abdomen, kidney, or pancreas of the subject, and that the step (a) comprises generating the MR tracking sequence for tracking the position of the MR active device located in the abdomen, kidney, or pancreas of the subject.
However, Dumoulin 296 teaches that the imaging sequence is for imaging an abdomen, kidney, or pancreas of the subject (“The device 32 maybe … an endoscope” [0013], Fig. 1; “the image acquisition occurs as shown generally by reference numeral 88" [0023], Fig. 3. Note that an endoscope is used for imaging an abdomen), and wherein the step (a) comprises generating the MR tracking sequence for tracking the position of the MR active device located in the abdomen (“The device 32 maybe … an endoscope”  [0013], Fig. 1), kidney, or pancreas of the subject (“The trigger events may include … detection of breathing motion …Once a series of device locations has been measured responsive to a trigger event, these locations are used to adjust scan parameters during corresponding times after a subsequent trigger event 84 during a time period 86 when the image acquisition occurs as shown generally by reference numeral 88" [0023], Fig. 3).
Therefore, based on Dumoulin 296’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Dumoulin and Soper to have the imaging sequence that is for imaging an abdomen, kidney, or pancreas of the subject, and the step (a) that comprises generating the MR tracking sequence for tracking the position of the MR active device located in the abdomen, kidney, or pancreas of the subject, as taught by Dumoulin 296, in order to improve cardiac imaging by acquiring images during a selected time period (Dumoulin 296: [0023]).
Regarding claim 20, Dumoulin modified by Soper and Dumoulin 296 teaches the method as claimed in claim 1.
Dumoulin teaches that the MR active device is a receive coil (“The switch 155 is controlled during a data acquisition window 252 to receive an NMR tracking signal 254 from the tracking coil 200… applied along the … G.sub.x, … gradient axes, and each includes … a respective readout lobe 264” Col. 6, l. 35-41, Figs. 1-2).
Regarding claim 22, Dumoulin teaches a gradient arrangement (seen in Fig. 1) configured to apply a magnetic field gradient (“G.sub.x, G.sub.y and G.sub.z amplifiers.  Each gradient amplifier excites a corresponding gradient coil in a magnet system 103 to produce the magnetic field gradients used for position encoding acquired signals.” Col. 3, l. 35-52. “The three-dimensional position of each tracking coil 200 can be identified from three linearly independent gradient echoes.” Col. 5, l. 64 – Col. 6, l. 14, Figs. 1, 3);
a transmitter (“A transceiver module 150 in the system control 122 produces pulses which are amplified by an RF amplifier 151 and coupled to an RF coil In the magnet assembly 103 by a transmit/receive switch 154...the transmit mode” Col. 3, l. 35-52) configured to apply an excitation pulse to a subject (“Referring particularly to FIG. 3, the tracking coil measurement pulse sequence includes a non-selective RF excitation pulse 250 that is applied to the MRI system whole body RF coil.” Col. 6, l. 28-44); and
a controller configured to communicate with the transmitter and with the gradient arrangement for controlling these components (“the system control 122” Col. 3, l. 15-52, Fig. 1),
wherein the controller is configured to:
(a) control the transmitter and gradient arrangement to generate an MR tracking sequence (the system control 122 receives commands from the operator which indicate the scan sequence that is to be performed.  The pulse generator module 121 operates the system components to carry out the desired scan sequence. It produces data which indicates the timing, strength and shape of the RF pulses which are to be produced, and the timing of and length of the data acquisition window.  The pulse generator module 121 connects to a set of gradient amplifiers 127, to indicate the timing and shape of the gradient pulses to be produced during the scan.” Col. 3, l. 15-52, Fig. 1) for tracking the position of an MR active device (“The position of the tracking coil 200 relative to the gradient iso-center is measured using a position measurement NMR pulse sequence shown in FIG. 3.” Col. 5, l. 64 – Col. 6, l. 14) located in the subject (“A physician standing between magnet rings 140 and 142 has unrestricted access to the region of interest in the patient. Referring particularly to FIG. 2, the ablation device 190 designed for insertion into the patient includes a small tracking coil 200 mounted in its operative end 205.” Col. 4, l. 63-Col. 5, l. 5. “Referring particularly to FIG. 3, the tracking coil measurement pulse sequence includes a non-selective RF excitation pulse 250 that is applied to the MRI system whole body RF coil.” Col. 6, l. 28-44), wherein the MR active device is fixed to a catheter during an intervention (“Referring particularly to FIG. 2, the ablation device 190 designed for insertion into the patient includes a small tracking coil 200 mounted in its operative end 205.” Col. 4, l. 63-Col. 5, l. 5) and the catheter with the MR active device is maneuverable to a fixed position (“the present invention includes an ablation device 190 that is guided by the attending physician into a position in which a patient located in the bore of the magnet system 103 may be treated.” Col. 3, l. 53-60. “The physician uses this display to guide the ablation device 190 into the desired position in the patient with its tip in contact with the tissue to be ablated” Col. 7, l. 7-9);
(b) obtain MR signals detected by the MR active device as a result of the generated tracking sequence (“acquiring NMR tracking data…an acquired NMR signal is input to the transceiver module 150.” Col. 3, l. 56-Col. 4, l. 2; Fig. 1);
(c) process the obtained MR signals to determine the position of the MR active device (“The position of the tracking coil 200 relative to the gradient iso-center is measured using a position measurement NMR pulse sequence shown in FIG. 3… The three-dimensional position of each tracking coil 200 can be identified from three linearly independent gradient echoes.” Col. 5, l. 64 – Col. 6, l. 14);
(e) control the transmitter and gradient arrangement to generate an imaging sequence for imaging the subject (“acquire image data” 274; Fig. 4. “Image data is acquired using the prescribed imaging pulse sequence as indicated at process block 274.” Col. 7, l. 35-46; Fig. 4).
Dumoulin does not teach that 
(1) the catheter with the MR active device is maneuverable to a fixed position so that at least a major component of the motion of the catheter with the MR active device is due to a regular, repeatable motion of the subject;
the determined position of the MR active device indicates a particular state of the regular, repeatable subject motion;
(2) (the controller is configured to (d) determine whether a trigger condition is satisfied by comparing the determined position of the MR active device to a predetermined trigger position; and (e) control the transmitter and gradient arrangement to generate an imaging sequence for imaging the subject if the trigger condition is satisfied, wherein if the trigger condition is not satisfied, the imaging sequence is not generated.
However, regarding feature (1), Soper discloses systems and methods of continuous registration for image-guided surgery, which is analogous art. Soper teaches the catheter (310) with the device (314, 230)(“tracking system 230” [0043]-[0044]; “the shape sensor 314” [0077]) is maneuverable to a fixed position so that at least a major component of the motion of the catheter with the device is due to a regular, repeatable motion of the subject (800) (seen in Figs. 8A-B. “As shown in FIG. 9, the shape and position of the catheter 310 at t.sub.4 is different from the shape and position of the catheter 310 at the times t.sub.1, t.sub.2, and t.sub.3. This difference is not due to insertion of the catheter 310 deeper into the anatomic passageways 402, but instead may be due to the periodic physiological motion of the lung 400 during respiration by the patient P.” [0077]);
the determined position of the device indicates a particular state (A, B, C, D) of the regular, repeatable subject motion (“As shown in FIG. 8A, the periodic physiological motion signal 800 may be used to bin collected measured points. FIG. 8A illustrates time-based or period-based binning, in which the time at which a particular measured point is obtained indicates the bin to which the point should be assigned…For example, if points are collected from the fiber-optic sensor 314 at a time in between zero and 1/8.sup.th of T, the points may be assigned to bin A…” [0075]. “A shape sensor disposed within the catheter 310 (i.e., the shape sensor 314) measures points during four discrete time portions (at times t.sub.1, t.sub.2, t.sub.3, and t.sub.4) within a period T. The times t.sub.1, t.sub.2, t.sub.3, and t.sub.4 correspond to different bins, like the bins A, B, C, and D… This difference is not due to insertion of the catheter 310 deeper into the anatomic passageways 402, but instead may be due to the periodic physiological motion of the lung 400 during respiration by the patient P.” [0077]. “As illustrated in FIG. 11A, the set of measured points 1100 includes four subsets of measured points including the subset 1102A (represented by solid circles), the subset 1102B (represented by plus signs), the subset 1102C (represented by open circles), and the subset 1102D (represented by x's). The subsets 1102A, 1102B, 1102C, and 1102D may be collectively referred to as subsets 1102. B (represented by plus signs), the subset 1102C (represented by open circles), and the subset 1102D (represented by x's). The subsets 1102A, 1102B, 1102C, and 1102D may be collectively referred to as subsets 1102..” [0081], Fig. 11).

Therefore, based on Soper’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Dumoulin to have the catheter that is maneuverable to a fixed position so that at least a major component of the motion of the catheter is due to a regular, repeatable motion of the subject; and the determined position of  the device indicates a particular state of the regular, repeatable subject motion, as taught by Soper, in order to facilitate creation of accurate visual representation of a human lung (Soper: [0087]).  In the combined invention of Dumoulin and Soper, the catheter is with the MR active device and the device is the MR active device.
Regarding feature (2), Dumoulin modified by Soper further does not teach that the controller is configured to (d) determine whether a trigger condition is satisfied by comparing the determined position of the MR active device to a predetermined trigger position; and (e) control the transmitter and gradient arrangement to generate an imaging sequence for imaging the subject if the trigger condition is satisfied,
wherein if the trigger condition is not satisfied, the imaging sequence is not generated.
However, Dumoulin 296 discloses a system and method for correcting motion artifacts in imaging, which is analogous art. Dumoulin 296 teaches the controller (“a control and acquisition circuit 14, a system controller circuit 16," [0013], Fig. 1) is configured to (d) determine whether a trigger condition (“a device location” is not “beyond the pre-determined threshold” [0018]) is satisfied by comparing the determined position of the MR active device (“device locations” [0018]) to a predetermined trigger position (“comparing the multiple device locations to a pre-determined threshold.” [0018]); and
(e) control the transmitter and gradient arrangement to generate an imaging sequence for imaging the subject if the trigger condition is satisfied (“The image acquisition” is triggered when the “device location” is not “beyond the pre-determined threshold” [0018]),
wherein if the trigger condition is not satisfied (“a device location … goes beyond the pre-determined threshold” [0018]), the imaging sequence is not generated (“The image acquisition is suspended when a device location from the multiple device locations goes beyond the pre-determined threshold” [0018]).
Therefore, based on Dumoulin 296’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Dumoulin and Soper to have the controller that is configured to (d) determine whether a trigger condition is satisfied by comparing the determined position of the MR active device to a predetermined trigger position; and (e) control the transmitter and gradient arrangement to generate an imaging sequence for imaging the subject if the trigger condition is satisfied, wherein if the trigger condition is not satisfied, the imaging sequence is not generated, as taught by Dumoulin 296, in order to improve MR imaging by acquiring images of selected locations only (Dumoulin 296: [0018]).  
Regarding claim 23, Dumoulin modified by Soper and Dumoulin 296 teaches the MR apparatus    as claimed in claim 22, wherein Dumoulin teaches that if the trigger condition is not satisfied (“session done? N(o)” 282, Fig. 4), the controller is configured to repeat the performance of the steps (“acquire tracking coil projection” 284; “update tracking coil position” 286; “advance projection pointer” 288; “acquire image data” 274; Fig. 4).
Dumoulin modified by Soper does not teach that the controller is configured to (d) determine whether a trigger condition is satisfied by comparing the determined position of the MR active device to a predetermined trigger position; and (e) control the transmitter and gradient arrangement to generate an imaging sequence for imaging the subject if the trigger condition is satisfied,
wherein if the trigger condition is not satisfied, the imaging sequence is not generated.
However, Dumoulin 296 discloses a system and method for correcting motion artifacts in imaging, which is analogous art. Dumoulin 296 teaches the controller (“a control and acquisition circuit 14, a system controller circuit 16," [0013], Fig. 1) is configured to (d) determine whether a trigger condition (“a device location” is not “beyond the pre-determined threshold” [0018]) is satisfied by comparing the determined position of the MR active device (“device locations” [0018]) to a predetermined trigger position (“comparing the multiple device locations to a pre-determined threshold.” [0018]); and
(e) control the transmitter and gradient arrangement to generate an imaging sequence for imaging the subject if the trigger condition is satisfied (“The image acquisition” is triggered when the “device location” is not “beyond the pre-determined threshold” [0018]),
wherein if the trigger condition is not satisfied (“a device location … goes beyond the pre-determined threshold” [0018]), the imaging sequence is not generated (“The image acquisition is suspended when a device location from the multiple device locations goes beyond the pre-determined threshold” [0018]).
Therefore, based on Dumoulin 296’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Dumoulin and Soper to have the controller that is configured to (d) determine whether a trigger condition is satisfied by comparing the determined position of the MR active device to a predetermined trigger position; and (e) control the transmitter and gradient arrangement to generate an imaging sequence for imaging the subject if the trigger condition is satisfied, wherein if the trigger condition is not satisfied, the imaging sequence is not generated, as taught by Dumoulin 296, in order to improve MR imaging by acquiring images of selected locations only (Dumoulin 296: [0018]).  In the combined invention of Dumoulin and Dumoulin 296, the steps include (d) and (e), as taught by Dumoulin 296.
Regarding claim 24, Dumoulin modified by Soper and Dumoulin 296 teaches the MR apparatus   as claimed in claim 23, wherein Dumoulin teaches if the trigger condition is not satisfied (“session done? N(o)” 282, Fig. 4), the controller is configured to repeat the performance of the steps (“acquire tracking coil projection” 284; “update tracking coil position” 286; “advance projection pointer” 288; “acquire image data” 274; Fig. 4) until the trigger condition is satisfied (“session done? Y(es)” 282, “Exit” 280; Fig. 4).
Dumoulin modified by Soper does not teach that the controller is configured to (d) determine whether a trigger condition is satisfied by comparing the determined position of the MR active device to a predetermined trigger position; and (e) control the transmitter and gradient arrangement to generate an imaging sequence for imaging the subject if the trigger condition is satisfied,
wherein if the trigger condition is not satisfied, the imaging sequence is not generated.
However, Dumoulin 296 discloses a system and method for correcting motion artifacts in imaging, which is analogous art. Dumoulin 296 teaches the controller (“a control and acquisition circuit 14, a system controller circuit 16," [0013], Fig. 1) is configured to (d) determine whether a trigger condition (“a device location” is not “beyond the pre-determined threshold” [0018]) is satisfied by comparing the determined position of the MR active device (“device locations” [0018]) to a predetermined trigger position (“comparing the multiple device locations to a pre-determined threshold.” [0018]); and
(e) control the transmitter and gradient arrangement to generate an imaging sequence for imaging the subject if the trigger condition is satisfied (“The image acquisition” is triggered when the “device location” is not “beyond the pre-determined threshold” [0018]),
wherein if the trigger condition is not satisfied (“a device location … goes beyond the pre-determined threshold” [0018]), the imaging sequence is not generated (“The image acquisition is suspended when a device location from the multiple device locations goes beyond the pre-determined threshold” [0018]).
Therefore, based on Dumoulin 296’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Dumoulin and Soper to have the controller that is configured to (d) determine whether a trigger condition is satisfied by comparing the determined position of the MR active device to a predetermined trigger position; and (e) control the transmitter and gradient arrangement to generate an imaging sequence for imaging the subject if the trigger condition is satisfied, wherein if the trigger condition is not satisfied, the imaging sequence is not generated, as taught by Dumoulin 296, in order to improve MR imaging by acquiring images of selected locations only (Dumoulin 296: [0018]).  In the combined invention of Dumoulin and Dumoulin 296, the steps include (d) and (e), as taught by Dumoulin 296.

Regarding claim 25, Dumoulin modified by Soper and Dumoulin 296 teaches the MR apparatus as claimed in claim 22.
Dumoulin modified by Soper does not teach that the controller is configured to control the transmitter and gradient arrangement to generate the imaging sequence a predetermined time after the trigger condition is determined to be satisfied.
However, Dumoulin 296 teaches that the controller is configured to control the transmitter and gradient arrangement (“selectively generating controlled magnetic fields” [0013], Fig. 1) to generate the imaging sequence (“The central processing circuit 40 also processes image data received via the interface circuit 38, to perform 2D Fourier transforms to convert the acquired data from the time domain to the frequency domain, and to reconstruct the data into a meaningful image." [0016]; “a basic pulse sequence is repeated to acquire all the necessary imaging lines" [0018] Fig. 1) a predetermined time (“the cardiac cycle” [0023], Fig. 3) after the trigger condition is determined to be satisfied (“The trigger events may include detection of the R-wave in the cardiac cycle, detection of breathing motion…Once a series of device locations has been measured responsive to a trigger event, these locations are used to adjust scan parameters during corresponding times after a subsequent trigger event 84 during a time period 86 when the image acquisition occurs as shown generally by reference numeral 88" [0023], Fig. 3).
Therefore, based on Dumoulin 296’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Dumoulin and Soper to have the controller that is configured to control the transmitter and gradient arrangement to generate the imaging sequence a predetermined time after the trigger condition is determined to be satisfied, as taught by Dumoulin 296, in order to improve MR imaging by acquiring images during a selected time period (Dumoulin 296: [0023]).  


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin, Soper, and Dumoulin 296 as applied to claim 1, and further in view of Li et al (US 20090110238), hereinafter Li.
Regarding claim 12, Dumoulin modified by Soper and Dumoulin 296 teaches the method as claimed in claim 1.
Dumoulin modified by Soper and Dumoulin 296 teaches that prior to performing the steps (a) to (e), the method comprises performing a calibration phase to determine the predetermined trigger position (Dumoulin 296: “The image acquisition is suspended when a device location from the multiple device locations goes beyond the pre-determined threshold” [0018]. Because the threshold is pre-determined, it is being determined prior to performing the steps (a) to (e).),
generating a plurality of the MR tracking sequences over time for tracking the position of the MR active device located in the subject (Dumoulin 296: “Fields generated by the transmit coil assembly 26 excite the spin system within the subject 30” [0015]; “the central processing circuit 40 … commands excitation and data acquisition pulse sequences for the magnet assembly 12 and the control and acquisition circuit 14 through the intermediary of the interface circuit 38." [0016]; Fig. 1);
obtaining MR signals detected by the MR active device as a result of the generated plurality of MR tracking sequences over time (Dumoulin 296: “Fields generated by the transmit coil assembly 26 excite the spin system within the subject 30 to cause emissions from the anatomy of interest 20.  Such emissions are detected by device 32 and are filtered, amplified, and transmitted to signal processing circuit 36. Signal processing circuit 36 may perform preliminary processing of the detected signals, such as amplification of the signals.” [0015]);
processing the obtained MR signals to determine how the position of the MR active device changes over time (Dumoulin 296: “Signal processing circuit 36 may perform preliminary processing of the detected signals, such as amplification of the signals and determines multiple locations for the device 32 according to aspects of present technique described in more detail with respect to FIG. 2.” [0015]; “initiating a determination of multiple locations for the device 32." [0018]. “In FIG. 3, multiple device locations 80 are determined over a selected period, designated generally by reference numeral 82, after a trigger event 78" [0023], Figs. 2-3; “determining a plurality of device locations over a selected period of time after the first trigger event” Claim 6).
Therefore, based on Dumoulin 296’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Dumoulin and Dumoulin 296 to have the step of prior to performing the steps (a) to (e) performing a calibration phase to determine the predetermined trigger position, generating a plurality of the MR tracking sequences over time for tracking the position of the MR active device located in the subject; obtaining MR signals detected by the MR active device as a result of the generated plurality of MR tracking sequences over time; processing the obtained MR signals to determine how the position of the MR active device changes over time, as taught by Dumoulin 296, in order to improve MR imaging by acquiring images during a selected time period (Dumoulin 296: [0023]).  
Dumoulin as modified by Dumoulin 296 further does not teach that prior to performing the steps (a) to (e), performing the calibration phase comprises using the information about how the position of the MR active device changes over time to set the predetermined trigger position.
However, Li discloses automatic correlation modeling of an internal target, which is analogous art. Li teaches that prior to performing the steps (a) to (e) (“Historical data” [0032]), performing the calibration phase comprises using the information about how the position of the MR active device (“internal … markers” [0032]; “the diagnostic imaging system 510 may be …a magnetic resonance imaging (MRI) system," [0096]) changes over time to set the predetermined trigger position (“The periodic cycle of these motions can be measured by external sensors, such as a tracking sensor that tracks internal … markers associated with a patient… Historical data of previous periodic cycles, as measured by the external sensors, can be used to predict when to automatically acquire images in one or more subsequent cycles” [0032]. The predetermined trigger position is the position in the cycle “when to automatically acquire images”, i.e., “a desired model point" [0083]).
Therefore, based on Li’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have further modified the combined invention of Dumoulin and Dumoulin 296 to have the step of prior to performing the steps (a) to (e), performing a calibration phase to determine the predetermined trigger position, wherein performing the calibration phase comprises using the information about how the position of the MR active device changes over time to set the predetermined trigger position, as taught by Li, in order to automatically trigger imaging at desired times in a periodic cycle of a patient (Li: [0032]). In the combined invention of Dumoulin, Dumoulin 296, and Li, performing the calibration phase comprises generating a plurality of the MR tracking sequences over time for tracking the position of the MR active device located in the subject; obtaining MR signals detected by the MR active device as a result of the generated plurality of MR tracking sequences over time; processing the obtained MR signals to determine how the position of the MR active device changes over time.
Regarding claim 13, Dumoulin modified by Soper, Dumoulin 296, and Li teaches the method as claimed in claim 12.
Dumoulin modified by Soper and Dumoulin 296 does not teach setting an average position of the MR active device as the predetermined trigger position.
However, Li teaches that the using the information about how the position of the MR active device changes over time to set the predetermined trigger position comprises setting an average position of the MR active device (601(4), corresponding to time 602(4); Fig. 6) as the predetermined trigger position (The 601 (4) position in Fig. 6 corresponding to time 602(4) is an average position of the MR active device; “the operator may specify the … desired locations … 601(4)” [0047]; “images for each of the model points are not necessarily acquired in the same respiratory cycle, but the model points of respiratory cycle 600 represents the different phases at the desired locations of the respiratory cycle at which images should be acquired… For example, the first model point at desired location 601(0) may be acquired during a first respiratory cycle at time 602(0), and a second model point at desired location 601(1) may be acquired during a second respiratory cycle at time 602(1).” [0049]; Fig. 6. Therefore, the desired location 601(4) is the predetermined trigger position for some respiratory cycle(s)).
Therefore, based on Li’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have further modified the combined invention of Dumoulin, Soper, Dumoulin 296, and Li to have the step of setting an average position of the MR active device as the predetermined trigger position, as taught by Li, in order to automatically trigger imaging at desired times in a periodic cycle of a patient (Li: [0032]).
Regarding claim 14, Dumoulin modified by Soper, Dumoulin 296, and Li teaches the method as claimed in claim 12.
Dumoulin modified by Soper and Dumoulin 296 does not teach setting a minimum or maximum position of the MR active device as the predetermined trigger position.
However, Li teaches that the using the information about how the position of the MR active device changes over time to set the predetermined trigger position comprises setting a minimum or maximum position of the MR active device (601(6) or 601(2); Fig. 6; “the maximum and minimum model points" [0047]) as the predetermined trigger position (“the operator may specify the … desired locations” [0047]; “images for each of the model points are not necessarily acquired in the same respiratory cycle, but the model points of respiratory cycle 600 represents the different phases at the desired locations of the respiratory cycle at which images should be acquired… For example, the first model point at desired location 601(0) may be acquired during a first respiratory cycle at time 602(0), and a second model point at desired location 601(1) may be acquired during a second respiratory cycle at time 602(1).” [0049]; Fig. 6. Therefore, the maximum model point 601(2) or minimum model point 601(6) is the predetermined trigger position for some respiratory cycle(s)).
Therefore, based on Li’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have further modified the combined invention of Dumoulin, Soper, Dumoulin 296, and Li to have the step of setting a minimum or maximum position of the MR active device as the predetermined trigger position, as taught by Li, in order to automatically trigger imaging at desired times in a periodic cycle of a patient (Li: [0032]).

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered and are persuasive. Therefore, the 103 rejection of claims 1-25 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Dumoulin in view of Soper and Dumoulin 296. 

Response to the 35 U.S.C. §103 rejection arguments on pages 10-13 of the REMARKS.
Claims 1-20 and 22-25
The Applicant argues that “Dumoulin ‘896 does not suggest that the catheter is maneuvered to a fixed position so that at least a major component of the motion of the catheter (and of the MR active device fixed to the catheter) is due to a regular, repeatable subject motion as claimed. Furthermore, Dumoulin '896 does not suggest that the determined position of the MR active device indicates a particular state of the regular, repeatable subject motion so that the triggering of the imaging sequence is performed based on the position of the MR active device, as also claimed.” (Page 12). These arguments are moot because the rejections of claims 1 and 22 are made over Dumoulin in view of Soper and Dumoulin 296. Soper teaches the catheter (310) with the device (314, 230)(“tracking system 230” [0043]-[0044]; “the shape sensor 314” [0077]) is maneuverable to a fixed position so that at least a major component of the motion of the catheter with the device is due to a regular, repeatable motion of the subject (800) (seen in Figs. 8A-B. “As shown in FIG. 9, the shape and position of the catheter 310 at t.sub.4 is different from the shape and position of the catheter 310 at the times t.sub.1, t.sub.2, and t.sub.3. This difference is not due to insertion of the catheter 310 deeper into the anatomic passageways 402, but instead may be due to the periodic physiological motion of the lung 400 during respiration by the patient P.” [0077]); the determined position of the device indicates a particular state (A, B, C, D) of the regular, repeatable subject motion (“As shown in FIG. 8A, the periodic physiological motion signal 800 may be used to bin collected measured points. FIG. 8A illustrates time-based or period-based binning, in which the time at which a particular measured point is obtained indicates the bin to which the point should be assigned…For example, if points are collected from the fiber-optic sensor 314 at a time in between zero and 1/8.sup.th of T, the points may be assigned to bin A…” [0075]. “A shape sensor disposed within the catheter 310 (i.e., the shape sensor 314) measures points during four discrete time portions (at times t.sub.1, t.sub.2, t.sub.3, and t.sub.4) within a period T. The times t.sub.1, t.sub.2, t.sub.3, and t.sub.4 correspond to different bins, like the bins A, B, C, and D… This difference is not due to insertion of the catheter 310 deeper into the anatomic passageways 402, but instead may be due to the periodic physiological motion of the lung 400 during respiration by the patient P.” [0077]. “As illustrated in FIG. 11A, the set of measured points 1100 includes four subsets of measured points including the subset 1102A (represented by solid circles), the subset 1102B (represented by plus signs), the subset 1102C (represented by open circles), and the subset 1102D (represented by x's). The subsets 1102A, 1102B, 1102C, and 1102D may be collectively referred to as subsets 1102. B (represented by plus signs), the subset 1102C (represented by open circles), and the subset 1102D (represented by x's). The subsets 1102A, 1102B, 1102C, and 1102D may be collectively referred to as subsets 1102.” [0081], Fig. 11). The dependent claims are not allowable because                                                                                  the respective base claims are not allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793      


/YI-SHAN YANG/Acting SPE, Art Unit 3793